           Case 1:21-cv-00386-LY Document 1 Filed 05/03/21 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                       Western District of Texas
                           Austin Division

JONATHAN FLORES                      §
       Plaintiff                     § CASE NUMBER: 1:21-cv-00386
                                     §
             vs.                     §
                                     §
GENERAL REVENUE CORP.                §
       Defendant.                    § DEMAND FOR JURY TRIAL


                          ORIGINAL COMPLAINT

      1.     Plaintiff Jonathan Flores brings this action for claims

under the Fair Debt Collection Practices Act ("FDCPA"), 15 U.S.C.

§ 1692, et seq.,         statutory damages, costs and a reasonable

attorney's fee for the Defendant’s violations of the FDCPA.

                                    VENUE

     2.      Venue is proper in the United States District Court for

the Western District of Texas, Austin Division, because the acts and

transactions occurred in this district and because the Defendants

transact business in this district.

                                THE PARTIES

     3.      Plaintiff Jonathan Flores ("Flores") is an individual who

resides in Austin, Travis County, Texas.
            Case 1:21-cv-00386-LY Document 1 Filed 05/03/21 Page 2 of 4




       4.     Defendant General Revenue Corp. (“GRC”) may be served

by serving its registered agent at the following address:

                    C T Corporation System
                    1999 Bryan St., Ste. 900
                    Dallas, TX 75201

                            FACTUAL ALLEGATIONS

       5.     GRC describes itself as “one of the largest and most

successful       college,   university,       and   guarantee   agency-focused

collection agencies[.]” 1

       6.     GRC sent Flores a letter dated April 8, 2021.

       7.     The April 8, 2021 letter sent by GRC to Flores was an

attempt to collect an alleged debt.

       8.     The alleged debt related to education courses at Miami

Dade College.

       9.     Flores has not attended Miami Dade College since 2011.

       10. Flores does not owe Miami Dade College any money.

       11. Flores is a "consumer" as that term is defined by

§ 1692a(3) of the FDCPA.

       12. GRC is a “debt collector” as that term is defined by

§ 1692a(6) of the FDCPA.

1   See https://www.generalrevenue.com/ContentSite/About.aspx
                                          2
        Case 1:21-cv-00386-LY Document 1 Filed 05/03/21 Page 3 of 4




      13. The alleged debt is a “debt” as that term is defined by

§ 1692a(5) of the FDCPA.

               COUNT I. VIOLATIONS OF FDCPA § 1692e

      14. Plaintiff re-alleges the above paragraphs as if set forth

fully in this count.

      15. Section 1692e of the FDCPA states:

A debt collector may not use any false, deceptive, or

misleading representation or means in connection with

the   collection        of   any    debt.    Without     limiting     the

general      application     of    the   foregoing,     the    following

conduct is a violation of this section:

      (2) The false representation of—

             (A)the character, amount, or legal status of

any debt;...

      (10)    The      use   of    any   false    representation       or

deceptive means to collect or attempt to collect any

debt...

      16. GRC made a false representation of the amount of a debt.

      17. GRC misrepresented the legal enforceability of the

underlying debt in its April 8, 2021 letter.


                                     3
       Case 1:21-cv-00386-LY Document 1 Filed 05/03/21 Page 4 of 4




                          REQUEST FOR RELIEF

     18. Plaintiff requests that this Court award him:

          a. Statutory damages;

          b. Costs; and

          c. A reasonable attorney's fee.

                           JURY DEMAND

          Plaintiff demands trial by jury.

                                             Respectfully Submitted,

                                             By: ____________________
                                             Plaintiff’s Attorney

Tyler Hickle, SBN 24069916
Law Office of Tyler Hickle, PLLC
4005C Banister Lane, Ste. 120
Austin, TX 78704
Tel: (512) 289-3831 Fax: (512) 870-9505
tyler@hicklepllc.com




                                    4
